ICJ_016_AngloIranianOil_GBR_IRN_1952-07-22_JUD_01_PO_02_FR.txt. 124

OPINION DISSIDENTE DE M. ALVAREZ

Nature du litige

L'affaire actuellement soumise à la Cour a donné lieu à de longues
discussions tant dans les écritures des Parties que dans les débats
oraux. Malgré cela, on n’a pas élucidé dûment, à mon avis, tous les
points de droit relatifs à la compétence que comporte ce différend.

Il y a quatre grandes questions qui doivent retenir l’attention de
la Cour :

1° Quelle est la portée de la déclaration d'adhésion de l'Iran à
la clause de l’article 36, n° 2, du Statut de la Cour, ou plutôt, com-
ment interpréter cette déclaration ?

2° La nationalisation de l’industrie du pétrole par l’Iran et qui
a affecté directement l’Anglo-Iranian Oil Company est-elle une
mesure qui relève uniquement du domaine réservé de VIran et
échappe, par suite, à la compétence de la Cour ?

3° Quel est le caractère de l'intervention du Gouvernement du
Royaume-Uni dans cette affaire ?

4° Quelle est la portée de l'article 36, n° 2, du Statut de la Cour ?
Celle-ci est-elle compétente pour connaître d’autres matières que
celles indiquées expressément dans ledit article ?

En suivant la méthode que j'ai employée dans mes précédentes
opinions individuelles ou dissidentes, je vais examiner les matières
ci-dessus indiquées, au point de vue du droit, pour l’appliquer
ensuite aux cas concrets du différend.

Et d’abord, une remarque capitale s'impose à cet égard. Par
suite des transformations profondes et soudaines survenues der-
nièrement dans la vie des peuples, il convient de considérer dans
les matières ci-dessus, d’abord comment elles ont été.réglées
jusqu'à ces derniers temps, c’est-à-dire d’après le droit international
classique, puis comment elles le sont actuellement, c’est-à-dire
d’après le droit international nouveau.

Une différence fondamentale existe entre ces deux droits. Le
droit international classique était statique, ne changeait presque pas
parce que la vie des peuples subissait très peu de modifications ;
en outre, il était fondé sur le régime individualiste. Le droit inter-
national nouveau est dynamique ; il se transforme constamment et
rapidement en conformité avec les nouvelles conditions de la vie
internationale qu’il doit toujours refléter. Ce droit n’a donc pas
un caractère de quasi-immuabilité ; il est une création continue.

35
125 OPINION DISSIDENTE DE M. ALVAREZ

En outre, il est fondé sur le régime d’interdépendance qui s’est fait
jour et qui a donné naissance au droit d’interdépendance sociale,
fruit de la conscience juridique renouvelée, qui fait une large place
à Vintérét général: c’est la justice sociale. Ce droit n’est donc pas une
pure spéculation ; il n’est pas, non plus, le droit idéal, de l’avenir,
mais une réalité ; il est conforme à l’esprit de la Charte tel qu'il
ressort du préambule et du chapitre premier de celle-ci.

La Cour doit appliquer non pas le droit international classique,
mais le droit tel qu’elle estime qu’il existe au moment de rendre sa
sentence, en tenant compte des modifications qu’il a pu subir par
suite des changgments survenus dans la vie des peuples ; c’est-à-dire
elle doit appliquer le droit international nouveau.

II

Portée de la déclaration d'adhésion de l'Iran à la clause de lar-
ticle 36, n° 2, du Statut de la Cour

C'est cette question qui a été le plus longuement discutée. Les
Parties ont eu recours a des arguments de toutes sortes, surtout
de caractére grammatical. On a recherché, aussi, si la déclaration
d’adhésion faite par l'Iran avait un caractère unilatéral ou bilatéral.
Je ne m'attarderai pas sur ce dernier point: ladite déclaration est
un acte plurilatéral de caractère spécial ; elle est la base d’un
traité que l'Iran a passé avec les États qui avaient déjà donné, et
avec ceux qui donneront par la suite, leur adhésion à la clause de
l’article 36, n° 2, du Statut de la Cour.

La déclaration d'adhésion de l’Iran ne doit pas être interprétée
avec les procédés qu’on a employés jusqu'ici pour les actes uni-
latéraux, les conventions et les textes légaux, mais avec d’autres
plus conformes aux nouvelles conditions de la vie internationale.

Les procédés traditionnels d'interprétation se résument dans
les points suivants :

1° On considère que les textes présentent un caractère de péren-
nité et de fixité tant qu'ils n’ont pas été expressément abrogés.

2° Respect rigoureux des textes légaux ou conventionnels en les
prenant à la lettre.

3° Examen de ces textes pris isolément, c'est-à-dire sans rapport
avec l’ensemble de l'institution ou de la convention.

4° Recours aux travaux préparatoires en cas de doute sur la
portée desdits textes.

5° Emploi, dans l’argumentation, de la logique à outrance, pres-
que comme on le fait pour les problèmes de mathématiques ou de
philosophie.

6° Application des notions juridiques ou des préceptes du droit
des gens tels qu’ils ont été conçus traditionnellement.

36
126 OPINION DISSIDENTE DE M. ALVAREZ

7° Application de la jurisprudence de la Cour internationale
actuelle, ou de la Cour précédente, dans les cas semblables qui se
présentent, sans rechercher si cette jurisprudence doit subir des
modifications en raison des nouvelles conditions de la vie inter-
nationale.

8° On ne prend pas en considération les conséquences sociales ou
internationales qui peuvent résulter de l'interprétation que l'on fait.

Il faut réagir contre tous ces postulats parce qu'ils ont fait leur
temps.

Et d’abord, les textes légaux ou conventionnels doivent être
modifiés, voire même considérés comme abrogés si les nouvelles
conditions de la vie internationale, ou des États qui ont pris part à
leur établissement, ont profondément changé.

Ensuite, on ne doit pas s'attacher strictement à la teneur
littérale des textes légaux ou conventionnels ; ceux qui les ont
établis ne l’ont pas fait la grammaire et le dictionnaire à la main ;
bien souvent, ils ont employé des expressions vagues ou inadéquates.
Ce qui s'impose donc est de prendre en considération surtout
l'esprit de ces textes, la volonté des parties s’il s’agit d’une conven-
tion, en les dégageant de l’ensemble de l'institution ou de la conven-
tion, voire même des nouvelles exigences de la vie internationale.

On ne doit recourir aux travaux préparatoires que lorsqu'il s’agit
de rechercher la volonté des parties dans les matières qui affectent
seulement leurs intérêts. Une institution juridique, une convention,
une fois établie, acquiert une vie propre et évolue conformément,
non pas aux idées ou à la volonté de ceux qui ont rédigé ses dispo-
sitions, mais aux conditions changeantes de la vie des peuples.

Un seul exemple suffira à prouver l'exactitude de cette affirma-
tion. Supposons que dans une convention d'ordre commercial on ait
stipulé que toutes les questions relatives au trafic maritime seront
réglées par les principes du droit international en vigueur. Ces
principes auront pu être suivis pendant un siècle, peut-être, par les
parties sans que des différends s'élèvent entre elles ; mais actuelle-
ment, en raison des changements survenus récemment dans cette
matière, l’une de ces parties pourrait se présenter devant la Cour
pour demander que la pratique séculaire suivie jusqu'ici soit changée
parce qu'on doit considérer que la volonté des parties n’est plus la
même qu’à l'époque où la convention a été signée. II y a ici quelque
chose d’analogue à la clause rebus sic stantibus si connue dans le
droit des gens.

Il faut remarquer, en outre, que l’emploi de la logique à outrance
n'est pas le meilleur procédé d'interprétation des textes légaux ou
conventionnels, car la vie internationale n’est pas faite de logique ;
les États, dans leurs rapports réciproques, agissent surtout d’après
leurs intérêts et leurs sentiments. Un raisonnement poussé à

N

l'extrême peut facilement conduire à des absurdités.
37
127 OPINION DISSIDENTE DE M. ALVAREZ

On doit, aussi, tenir compte du fait que certaines notions fonda-
mentales du droit ont changé et que certaines institutions, ainsi
que certains problèmes, ne sont pas compris de la même manière
partout : la démocratie est entendue autrement en Europe qu’en
Amérique et différemment aussi dans les pays du groupe oriental
et dans ceux du groupe occidental européen ; l'institution de l’asile
n’est pas comprise de la même manière et n'obéit pas aux mêmes
directives en Europe qu'en Amérique latine ; le problème polaire,
notamment de l'Antarctique, n'est pas envisagé en Amérique
comme dans les autres continents, etc.

Il est nécessaire, enfin, de prendre en considération les consé-
quences de l’interprétation que l’on fait, afin d'éviter des anomalies.

En appliquant les considérations précédentes à la détermination
de la portée de l’adhésion de l'Iran à la clause de l’article 36, n° 2,
du Statut de la Cour, on doit interpréter cette adhésion comme
donnant compétence à la Cour pour connaître de la présente
affaire. Il ne faut pas restreindre la portée de cette adhésion en
donnant une importance excessive à certaines considérations
d'ordre grammatical ou secondaires. La justice ne doit pas se
fonder sur des subtilités mais sur des réalités.

Je ne m'attarderai pas sur le point ci-dessus, car j'estime qu’il
y a lieu de considérer d’autres éléments, peut-être plus importants
que la volonté des parties, pour apprécier la compétence de la
Cour, comme on le verra par la suite.

Ill

La nationalisation de l’industrie du pétrole par l'Iran et le
«domaine réservé » de cet Etat

Le Gouvernement iranien, dans ses « Observations préliminaires »
présentées à la Cour le 4 février 1952, a allégué expressément que
la nationalisation de l’industrie du pétrole qu'il avait effectuée
était une mesure relevant exclusivement de son domaine réservé
et que, par suite, la Cour était incompétente pour connaître de la
présente affaire.

Il convient, d’abord, d'examiner brièvement Ja nature du
domaine réservé, son origine et son état actuel.

Ce domaine a été établi par le droit international classique comme
une conséquence naturelle du régime individualiste et de souverai-
neté absolue des Etats qui se trouvait a la base de ce droit.

Ce domaine réservé était très étendu. Les actes que les Etats
pouvaient faire sans se préoccuper de la volonté ou des intéréts
des autres Etats étaient, notamment, les suivants :

a) Chaque Etat pouvait établir l’organisation politique interne
qu'il estimait la plus adéquate, sans avoir à en rendre compte à
personne.

38
128 OPINION DISSIDENTE DE M. ALVAREZ

b) Il pouvait édicter les lois qu’il jugeait nécessaires, même si
elles étaient contraires au droit international, et ses tribunaux
devaient appliquer seulement ces lois.

c) Il pouvait déterminer librement quels étaient ses ressortis-
sants.

d) Il pouvait, en toute liberté, fixer les droits civils de ses
nationaux, ainsi que ceux des étrangers résidant sur ton territoire,
en faisant souvent des distinctions importantes entre ces deux
catégories de personnes.

e) Les étrangers étaient entièrement soumis à l'autorité de
l'État où ils résidaient et ne pouvaient faire aucune réclamation
à cet égard, même s'ils avaient subi un préjudice de la part dudit
Etat.

f) Chaque Etat pouvait, en vertu de ce qu’on appelle son
domaine éminent, disposer des richesses naturelles se trouvant sur
son territoire pour concéder, ou non, leur exploitation à des parti-
culiers et reprendre cette exploitation s’il le désirait.

g) Il pouvait exercer librement sa souveraineté sur toute l'étendue
de son territoire, sans avoir d'obligation envers les autres Etats
ni envers la communauté internationale. I] pouvait, notamment,
prendre, ou non, les mesures nécessaires pour assurer l’ordre
intérieur, surveiller ses côtes, faciliter la navigation, etc.

h) Chague Etat pouvait passer, 4 sa guise, des traités avec
d’autres Etats, sans qu’on puisse demander leur modification ou
leur abrogation.

A partir du milieu du x1x™ siècle, par suite de l'apparition de
grands facteurs inconnus auparavant, le régime traditionnel 2ndi-
vidualiste et de souveraineté absolue des États commença à céder
la place à un nouveau régime, celui d'interdépendance qui a donné
naissance, comme je viens de le dire, au droit d'interdépendance
sociale. Dès lors, toutes les matières ci-dessus indiquées du domaine
réservé commencèrent à s’internationaliser totalement ou partiel-
lement. On admet aujourd’hui que l'État qui, dans l’exercice de
sa souveraineté, cause un dommage à un autre État doit l’indem-
niser. En outre, commence à s’introduire dans le droit international
la notion de l’abus du droit dont je parlerai plus loin. En raison
de ces diverses circonstances, le domaine réservé des Etats se
trouve modifié et considérablement réduit ; dans bien des cas,
il est possible de présenter une réclamation contre un État sur
des matières pour lesquelles il allègue son domaine réservé.

Je me contenterai de donner un seul exemple: s’il est vrai que
chaque Etat peut établir l'organisation interne qui lui convient,
celle-ci doit, cependant, être telle qu'il puisse remplir ses obligations
internationales ; autrement cet État ne peut être admis comme
Membre des Nations Unies ou il peut en être exclu (art. 4 et 6 de la

39
129 OPINION DISSIDENTE DE M. ALVAREZ

Charte) et, en tout cas, si par suite de sa défectueuse organisation
interne il cause un préjudice à un autre État, il doit l'indemniser.

IV

Caractère de l'intervention du Gouvernement du Royaume- Uni dans
la présente affaire

Ce point est d’une importance capitale.

Le Gouvernement du Royaume-Uni s’est adressé à la Cour à la
date du 26 mai 1951 pour protéger les intérêts de l’Anglo-[ranian
Oil Company, société anglaise, parce qu’il estimait que l'Iran, en
procédant à la nationalisation de l’industrie du pétrole, a violé les
droits de cette compagnie résultant, notamment, de la convention
de 1933 passée entre elle et l'Iran.

Le Gouvernement du Royaume-Uni n'intervient donc pas dans
cette affaire pour défendre ses propres intérêts mais pour protéger
ceux de ses nationaux, ce qui est tout autre chose.

D’après le droit international en vigueur, un État peut formuler
une réclamation contre un autre État dans trois cas :

a) Lorsqu'un de ses droits a été violé par cet État.

b) Pour protéger les droits de ses nationaux s’ils ont été méconnus
ou violés par ledit État.

c) Pour défendre les droits d’un État qui lui a confié cette défense
parce qu'il ne peut le faire directement, par exemple s’il a rompu
ses relations diplomatiques avec l’État qui a violé ses droits.

La situation de l'État réclamant est bien différente dans chacun
de ces trois cas. .

Dans le premier, c’est-à-dire lorsqu’un Etat agit pour défendre
ses propres intérêts, il faut s’en tenir aux accords qu'il a passés
avec l’autre État. .

Dans le deuxième cas, l'État demandeur agit en vertu d’un droit
conféré par le droit des gens et universellement reconnu dans la
pratique, celui de la protection diplomatique de ses nationaux.
Selon ce droit, l’action de l'État réclamant ne peut être entravée
par aucun des motifs qu’on pourrait lui opposer s’il agissait en son
propre nom ; on ne peut opposer à cette demande que les exceptions
qui dérivent du droit international ou de la nature du droit que le
demandeur fait valoir.

Le troisième cas ne présente pas de difficultés. L’ État qui est
l'objet de la réclamation ne peut opposer à l’État qui agit au nom
de l'État réclamant que les conventions ou actes passés entre ce
dernier et lui-même.

Il y a lieu de remarquer, au sujet de la protection diplomatique,
que, d’après le droit international nouveau, elle peut revêtir trois

40
130 OPINION DISSIDENTE DE M. ALVAREZ

aspects différents selon l'organe auprès duquel elle s'exerce :
a) protection, réclamation directe contre un Etat; b} protection
devant le Conseil de Sécurité des Nations Unies; c) protection
devant la Cour internationale de Justice.

Ces trois aspects de la protection diplomatique disparaîtront ou
subiront des changements quand le droit international nouveau
établira clairement les droits internationaux de l'individu, c’est-a-
dire les droits que celui-ci pourra faire valoir directement contre
un État sans recourir à la protection diplomatique du pays dont il
est le ressortissant.

V

Quelle est la portée de l'article 36, n° 2, du Statut de la Cour ?
Celle-ci est-elle compétente pour connaître d'autres matières que celles
indiquées expressément dans ledit article ?

Ces questions constituent, à mon sens, le point crucial de la
présente affaire.

Dans les discussions qui ont eu lieu, on est parti de la base,
considérée incontestée, que la compétence de la Cour est déter-
minée seulement par l’article 36, n° 1 et 2, de son Statut et, par
suite, dérive presque uniquement du consentement des parties.
C’est pour ce motif qu'on a discuté si longuement sur la portée de
l'adhésion de l'Iran à la clause dudit article.

Ce point de vue est inexact.

Il faut remarquer, d’abord, que les articles 36 et 38 du Statut
de la Cour, dans le chapitre II relatif à la compétence de ce tribunal,
sont très défectueux. L'article 38, qui est la reproduction de l’arti-
cle 38 du Statut de la Cour permanente de Justice internationale, a
été depuis longtemps l’objet de vives critiques dont on n’a pas
tenu compte à la Conférence de San-Francisco au moment de la
revision dudit article. C’est donc la Cour internationale de Justice
qui doit déterminer sa véritable portée. Il faut en dire autant de
l’article 36.

Cet article 36 parle des différends qui se produisent entre des
États ; ils sont relatifs à des droits résultant d’accords passés entre
eux où de la réglementation établie par le droit international sur
des matières données (domaine terrestre, domaine maritime, etc.).
Il s’agit donc de différends se rapportant ordinairement à des actes
auxquels ont participé deux ou un plus grand nombre d’Etats.

Mais à côté de ces droits, il y en a d’autres établis directement
par le droit international et qui n’ont pas été mis suffisamment en
relief dans le cas actuel pour déterminer la compétence de la Cour.
Ces droits ne résultent pas de la volonté des États ou d’autres actes
juridiques, mais de la conscience renouvelée des peuples qui prend
en considération l'intérêt général. Ces droits ne créent pas d’obliga-

41
131 OPINION DISSIDENTE DE M. ALVAREZ

tions directes entre les États ; ils ne peuvent pas être discutés quant
à leur existence et doivent être protégés s'ils sont violés.

Parmi ces droits, il faut citer, notamment, ceux dits fondamen-
taux des Etats (d’indépendance, de souveraineté, d’égalité, etc.),
ainsi que certains autres droits conférés par le droit des gens, tels
celui de protection des nationaux, celui d’indemnisation pour un
préjudice subi, etc.

L’article 36 du Statut de la Cour ne parle pas des droits de cette
deuxiéme catégorie, car ils ne produisent pas de différends et, pour
ce motif peut-étre, on n’y a méme pas songé. Mais ledit article 36
ne les exclut pas de la compétence de la Cour ; si on avait voulu
qu’il en soit ainsi, on l'aurait dit expressément.

Comment alors combler cette lacune, et en somme, comment
déterminer la compétence de la Cour à l'égard de cette deuxième
catégorie de droi_s ? Pour cela, il faut recourir à l’esprit de la Charte
des Nations Unies dont le Statut de la Cour fait partie intégrante
(art. 92 de la Charte), ainsi qu’aux principes généraux du droit des
gens. I] faut, en outre, tenir compte des conséquences internationales
que l'interprétation restrictive dudit article 36 peut entraîner.

La Charte s'efforce de donner du prestige au droit des gens, comme
cela ressort du préambule, alinéa 3; du chapitre premier, article
premier, n° 1; article 2, n° 3; ainsi que de l’article 13, lettre a), et
des articles 36 et 38. Le droit international et la Cour internationale
de Justice sont aujourd’hui étroitement liés: on ne peut plus
concevoir une Cour internationale qui n’applique pas le droit des
gens ni ce droit sans une Cour qui l’applique.

D'après l'esprit de la Charte, ainsi que d’après les principes géné-
raux du droit international, tous les droits des États doivent être
amplement reconnus et protégés et les conflits auxquels ils peuvent
donner lieu doivent être résolus par des moyens pacifiques.

Une différence fondamentale existe entre le droit international
classique et le droit international nouveau en ce qui concerne les
moyens qu'ont les États de faire valoir les deux catégories de droits
ci-dessus indiqués. .

D'après le droit international classique, les différends entre Etats
qui naissent de conventions ou de faits qui créent des rapports
juridiques, ou de la réglementation établie par le droit des gens sur
des matières données, doivent être résolus par les moyens choisis
librement par les parties ; mais si celles-ci ne peuvent pas se mettre
d'accord sur ces moyens, alors le différend reste sans solution et,
de ce fait, l’État le plus fort impose, en quelque sorte, sa volonté à
l'État faible.

42
132 OPINION DISSIDENTE DE M. ALVAREZ

Tl en est de même quand il s’agit de l'exercice d’un droit expressé-
ment reconnu par le droit des gens, c’est-à-dire des droits de la
deuxième catégorie ci-dessus indiqués. Ici encore, si une solution
pacifique n'intervient pas, l'État fort impose sa volonté à l’État
faible ; et si celui-ci est le réclamant, son droit reste sans portée
pratique.

Dans le droit international nouveau, il en est tout autrement.
D'après ce droit, et notamment d’après l’esprit de la Charte, tous
les différends entre Etats doivent étre résolus pacifiquement et
tous les droits consacrés par le droit des gens doivent être respectés
et sanctionnés.

Dans ce but, la Charte a créé une organisation internationale
comprenant, entre autres organes, le Conseil de Sécurité et la Cour
internationale de Justice.

Si le Statut de la Cour avait voulu réduire les attributions de la
Cour uniquement à la solution des différends relatifs aux droits de
la première catégorie ci-dessus indiqués, il l’aurait établi expressé-
ment, comme ji” l'ai dit plus haut. Cette Cour ne serait alors, en
réalité, qu'une Cour internationale d'arbitrage. Il aurait mieux valu,
dans ces conditions, confirmer la Cour permanente d'arbitrage
créée en 1899 et qui a l’avantage d’être _composée de juges choisis
dans chaque cas par les parties elles-mêmes. Or, la Cour actuelle
est, d’après son Statut, une Cour de Justice et, de ce fait, ainsi que
du dynamisme de la vie internationale, elle a aujourd'hui une double
mission : dire le droit et développer le droit. Sa première mission
comprend la solution des différends entre États et, en outre, la protec-
tion des droits de ceux-ci reconnus par le droit des gens. Et pour ce
qui concerne la seconde mission de la Cour, le développement du
droit, elle consiste à dégager le droit existant, à le modifier et même
à créer des préceptes nouveaux, si c’est nécessaire. Cette seconde
mission est justifiée par le grand dynamisme de la vie interna-
tionale. La troisième Assemblée des Nations Unies, dans sa résolu-
tion n° 171, a reconnu à la Cour cette faculté de développer le
droit des gens. De son côté, l’Institut de droit international, dans
la session qu’il a tenue dernièrement à Sienne, a reconnu expressé-
ment aussi à la Cour ladite faculté. En créant une commission,
l'Institut a adopté, à l'unanimité, la résolution suivante : « L’Insti-
tut de droit international, très attentif à l'importance croissante
de la Cour internationale de Justice et de son rôle dans le développe-
ment du droit international... » Dans l’exercice de cette faculté,
la Cour ne doit pas procéder arbitrairement mais s'inspirer des
grands principes du droit international nouveau.

Pour ce qui concerne la protection des droits, il n’y a pas lieu de
distinguer si le plaignant ou si l'État contre lequel la réclamation est
dirigée a accepté ou non la juridiction de la Cour, ni s’il est ou
non Membre des Nations Unies. Tous les États du monde font
partie aujourd’hui de la communauté — ou plutôt de la société —

43
133 OPINION DISSIDENTE DE M. ALVAREZ

internationale ; tous sont soumis au droit des gens et ont les droits
et obligations établis par celui-ci. On ne peut concevoir qu’un
État non membre des Nations Unies ou qui n’a pas accepté la
juridiction de la Cour puisse violer les droits des autres États et
qu'il ne puisse être traduit devant la Cour ; ni, inversement, qu'un
État Membre des Nations Unies puisse agir de même à l'égard
d’un État non membre.

La Cour, dans son avis consultatif du 11 avril 1949 sur les
« Réparations des dommages causés au service des Nations Unies »,
accepte expressément la manière de voir ci-dessus indiquée. Elle a
déclaré « qu’au cas où un agent des Nations Unies subit, dans l’exer-
cice de ses fonctions, un dommage dans des conditions de nature à
engager la responsabilité d’un État qui n’est pas membre de l'Orga-
nisation, celle-ci a qualité pour présenter contre le gouvernement
de jure ou de facto responsable une réclamation internationale en vue
d'obtenir la réparation du dommage causé aux Nations Unies ».

Il faut remarquer que, dans cet avis, la Cour a fait une véritable
création du droit.

L'État responsable peut donc être actionné devant la Cour sans
qu'il y ait lieu de rechercher s’il a accepté ou non sa juridiction
ou s’il a adhéré à la clause de l’article 36, n° 2, de son Statut.

Si les Nations Unies présentaient devant la Cour une réclamation
contre un État pour les motifs ci-dessus indiqués, ce tribunal
pourrait- -il débouter cet organisme en se fondant sur l'article 34,
n° x, de son Statut qui établit que «seuls les États ont qualité
pour se présenter devant la Cour» et en alléguant que l’Organi-
sation des Nations Unies n’est pas un Etat ? Ce serait un non-sens.

Il convient de remarquer aussi, au sujet des droits de la deuxième
catégorie ci-dessus indiqués, que le droit international nouveau
a renforcé et amplifié ceux qui existaient déjà et il en a reconnu
ou conféré d’autres qui sont d’une grande importance et ne figurent
pas dans le droit international classique. J'en mentionnerai seule-
ment trois, parce qu'ils sont en rapports étroits avec le fond du
litige actuel: celui de la protection des nationaux, qui se trouve
renforcé, et celui résultant d’un déni de justice ainsi que celui
résultant d’un abus du droit. Cette dernière notion, qui est rela-
tivement récente dans le droit national (elle est consacrée dans les
codes civils de l’Allemagne et de la Suisse), tend à pénétrer dans
le droit international, et il importe que la Cour la reconnaisse
formellement, le moment venu.

D'autre part, on s'efforce aujourd’hui d'établir une déclaration
universelle des droits de l'individu et, pour protéger ces droits
internationalement, on veut créer une Cour spéciale. Il est évident
qu'il suffira que l’État intéressé se présente devant cette Cour ou,

44
134 OPINION DISSIDENTE DE M. ALVAREZ

à son défaut, devant la Cour internationale de Justice pour obtenir
satisfaction.

Enfin, si la Cour devait se déclarer incompétente toutes les fois
qu'il s’agit de droits de la deuxième catégorie dont je viens de
parler, il pourrait se présenter des cas très importants pour lesquels
cette déclaration d’incompétence causerait des désillusions et nuirait
considérablement au prestige de ce tribunal.

En somme, la Cour doit interpréter, voire même développer,
l'article 36 de son Statut, dans le sens ci-dessus indiqué.

Pour terminer, je ne ferai qu’indiquer brièvement d’autres obser-
vations relatives à la compétence de la Cour et destinées à compléter
ce qu'on peut appeler la théorte générale de la compétence de ce
tribunal.

1° La Cour est compétente pour donner son avis sur toutes les
questions qui lui sont soumises par le Conseil de Sécurité ou par
l'Assemblée des Nations Unies. Sa compétence résulte du fait que
la Cour est un des organes des Nations Unies (art. 7 de la Charte).

2° Bien des rapports internationaux ont aujourd'hui non seu-
lement un aspect juridique mais aussi un aspect politique; cela a
été reconnu par la Cour dans son avis consultatif du 28 mai 1948.
Dans ce cas, la Cour doit considérer ces deux aspects dans les
affaires qui lui sont soumises.

3° Il peut arriver qu'un différend présente un aspect juridique et
un aspect politique bien séparés. Dans ce cas, la Cour est compé-
tente pour connaitre de l’aspect juridique et le Conseil de Sécurité
l'est pour ce qui a trait à l’aspect politique.

4° Siune affaire soumise a la Cour vient menacer la paix du monde,
le Conseil de Sécurité peut s’en saisir et mettre fin a la compétence
de la Cour. La compétence du Conseil résulte de la nature de l’Orga-
nisation internationale créée par la Charte et des attributions du
Conseil.

VI

Conclusions

Des considérations de droit contenues dans le présent exposé
résultent les conclusions suivantes relatives à l’affaire soumise à la
Cour :

1° La Cour est compétente pour connaître de la réclamation pré-
sentée par le Royaume-Uni contre l'Iran en raison de la déclaration
d'adhésion de celui-ci à la clause de l’article 36, n° 2, du Statut de la
Cour.

2° La Cour est compétente surtout parce que le Royaume-Uni
agit dans la présente affaire non pas pour défendre ses propres
intérêts, mais pour protéger ceux d’un de ses nationaux, l’Anglo-
Iranian Oil Company.

45
135 OPINION DISSIDENTE DE M. ALVAREZ

Dans l'exercice de ce droit de protection, le Royaume-Uni ne
peut se voir opposer la portée de la déclaration d'adhésion de l'Iran
à la clause de l’article 36, n° 2, du Statut de la Cour, car il ne s’agit
pas d’un différend entre ces deux pays mais de l’exercice par le
premier d’un droit reconnu par le droit des gens.

3° Étant donné le caractère que revêt aujourd’hui le domaine
réservé, la compétence de la Cour ne peut être entravée par l’allé-
gation de l’Iran relative à ce domaine.

4° La Cour a une compétence très étendue pour protéger les
droits conférés directement aux États par le droit international
(ceux relatifs à la protection des nationaux, à la réparation d’un
préjudice injustement subi, au déni de justice, à l’abus du droit,
etc.). Cette compétence ne peut être entravée par la non-adhésion
de l'Etat objet de la réclamation à la clause de l’article 36, n° 2,
du Statut de la Cour.

L'exercice de quelques-uns de ces droits peut constituer le fond
du litige entre le Royaume-Uni et l'Iran.

(Signé) A. ALVAREZ.

46
